[J-81-2014][M.O. – Todd, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :              No. 493 CAP
                              :
              Appellee        :              Appeal from the Order entered on
                              :              10/18/05 in the Court of Common Pleas of
                              :              Philadelphia County, Criminal Division,
          v.                  :              denying PCRA relief at No. 9611-0316 1/2
                              :
                              :
RASHEED SIMPSON,              :
                              :              SUBMITTED FOLLOWING REMAND:
              Appellant       :              August 13, 2014



                                DISSENTING OPINION


MR. CHIEF JUSTICE SAYLOR                              DECIDED: March 25, 2015


      Although I agree with the majority’s determinations regarding the two remand

issues, I am unable to join in the affirmance of the order concluding the post-conviction

proceedings, for the reasons set forth in my previous dissent. See Commonwealth v.

Simpson, 620 Pa. 60, 112-15, 66 A.3d 253, 284-85 (2013) (Saylor, J., dissenting)

(explaining that Appellant did not receive the process he was due under the governing

scheme for post-conviction review).